Title: To James Madison from Valentin de Foronda, 5 January 1808
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Philada. 5 de Enero de 1808.

Tengo la proporcion de un Pilotboat, Goleta muy velera, con la Marineria pronta, que estaba destinado para otro objeto, y que me conviene; pero es de 190. toneladas, que saldrá y entrara en lastre: asi espero que se sírva V. S. dar las ordenes competentes al Seňor Ministro de Hacienda, con la Mayor prontitud, no sea que se jele el Río.
Tambien escribo al Seňor Ministro de Hacienda, diciendole el nombre del Pilotboat-Goleta, el numero de las toneladas y el Capitan.Me ofrezco à la disposicion de V. S. y pido á Dios le gue. Ms. as.  B. L. M. de V S su mas atento servidor

Valentin de Foronda

